-   -
                         USPS TRACKING#
                                                                                              First-Class Mall
                                                                                              Postage & Fees Paid
                                                                                              USPS
                                                                                              Permit No. G-10


                      4DS 3207 Tlbt 1373 ao
          United States             * Sender: Please print your name, address, and ZIP+4® in this box*
     H-r  Postal Service
     cr                  t
     ro
     o                   5
     o          cn
                o
                         UJ C
                                                    U.S. DISTRICT CLERK
     Oo                  O uj
     cr
     1
                OsJ
                         f    -                     300 WILLOW ST., STE. 104
     W            O      5 h
     Qo                  Ez
                         wO                         BEAUMONT, TX 77701
       UJ       :z:      O'S
       cc       <        z; id
                         z <
                             LU                                                                   trf
     CC                 Em
                       -c
     UJ
     o
      I                  5




    @Sit
      ¦ Complete items 1,2, and 3.
                                                                  COMPLE THIS SECTION ON DELI f/SkV
                                                                  A. Signature) ' , x ' |.
                                                                                                                Agent
      ¦ Print your name and address on the reverse
         so that we can return the card to you.
                                                                  x, , A                                        Addressee
      ¦ Attach this card to the back of the mailpiece,            B. Received by (Pr nted Name)         C. Date of Delivery
          or on the front If space permits.
      1. Article Addressed to:                                    D. Is delivery address different from Item 1? Yes

      f kTf o                                                        If YES, enter delivery address below: No

                                                                        •'    :.V-

     gj| j fkir\ lin O
      ou ton, TK -n oz
                                                                    /:/£} v<45 ? M7
                                                      3. Service Type                              Priority Mail Express®
                                                        Adult Signature                            Registered Mall™
                                                        Adult Signature Restricted Delivery        Registered all Restricted
            9590 9402 3207 7166 1373 80                  Certified Mall®                           Delivery
                                                         Certified Mail Restricted Delivery        Return Receipt for
                                                         Collect on Delivery                       Merchandise
     2. Article Number (Transfer from service label) |5 Collect on Delivery Restricted Delivery O Signature Confirmation™
                                                                        ¦ Mail D Signature Confirmation
              701fl 1130 0001 3715 5751                                   all Restricted Delivery Restricted Delivery

    | PS Form 3811, July 2015 PSN 7530-02-000-9053                                                Domestic Return Receipt
